DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
1) The species of figures 2A-2B;
2) the species of figure 3A;
3) the species of figures 3B-3C;
4) the species of figure 3E;
5) the species of figure 4A;
6) the species of figure 4B;
7) the species of figures 7A;
8) the species of figure 7B;
9) the species of figures 8A-8B;
10) the species of figure 9;
11) the species of figures 13-14;
12) the species where the device is a radio wave detection and ranging device;
13) the species where the terminal is a split blade terminal;
14) the species where the FC is stepped;
15) the species where the FC includes portions having different widths;
16) the species including a seal between first as second connectable members;
17) the species including connection position assurance features;
18) the species including that the FC is perpendicular to the connection direction of the second electrical connector;
19) the species where the FC is angled with respect to the connection direction to the second electrical connector.

The species are independent or distinct because they each include mutually exclusive different structures.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   The various species have different structures that would necessitate different keyword searches.  For example, the keyword search for snap type latches as shown in figure 3A is different from the keyword searches for the slidably connected tongue and groove type connector shown in figure 3C.  The keyword search for the connector of figures 4A and 4B which are assembled by a robotic installer engaging a slot is different from the keyword searches of the other species.   The keyword searches for spring terminals is different from the keyword searches for non-spring terminals.     The various species have different structures that would necessitate searches in different subgroups.  For example, the search for latch structures such as shown in the species of figure 3A would require a search in H01R13/627+.
To the extent that applicant may argue that various species identified above are in fact one single species, one single embodiment of the invention, applicant should clearly identify in the figures and the disclosure, where exactly the various features of the species are disclosed and clearly shown as belonging to the same single embodiment of the invention.
   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833